Title: From George Washington to Major General Stirling, 3 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Quarters West Point Aug. 3d 1779
        
        I have received your favour of the 2d and shall be obliged to you to continue your examination of the roads ’till you have them all well ascertained—Though I can hardly flatter myself with such an event, it appears to me not impossible there may be a French fleet near the Coast; and I have other intelligence of some alarm among the enemy on this subject. If it is so; it will be a most important circumstance—The fleet seen off the coast from Monmouth, if there really has been one seen, may either be this or a British fleet, which there is great reason to believe sailed from Torbay towards the latter end of May—reported to have 7000 troops on Board—It will be of great importance to have the earliest advice of the arrival of either.
        It will be happy if your Southern account proves true; but I am afraid to credit it—The step you are taking with respect to forage is a necessary and prudent one—I could wish it may be as extensive as it can be made with safety, and without stripping the inhabitants too

bare. An account should be kept of the quantity taken from each that a reasonable compensation may be made.
        I have been informed of the large magazines at Pompton and Slotes and am assured that measures are taking to remove them; particularly from the former place which is certainly an improper deposit for any large stock—I am with great regard Yr Lordships Most Obed. ser.
        
          G.W.
        
      